Case 9:20-md-02924-RLR Document 263 Entered on FLSD Docket 03/06/2020 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


    IN RE: ZANTAC (RANITIDINE)                                                      MDL NO. 2924
    PRODUCTS LIABILITY                                                               20-MD-2924
    LITIGATION
                                                         JUDGE ROBIN L. ROSENBERG
                                               MAGISTRATE JUDGE BRUCE E. REINHART

    _______________________________/

    THIS DOCUMENT RELATES TO: ALL CASES

                                       PRETRIAL ORDER #6
                                Order Relieving the Parties of the
                     Requirement to Identify Expert Witnesses by March 6, 2020

              The parties are relieved of the requirement in Paragraph 6 of Pretrial Order #1 Setting

    Initial Conference to, by March 6, 2020, identify no more than two expert witnesses (and

    include their CV) who will be available within the next several months to participate in a

    Science Day. All other provisions of Pretrial Order #1 Setting Initial Conference remain in

    effect.

              DONE and ORDERED in Chambers, West Palm Beach, Florida, this 6th day of

    March, 2020.


                                                           _______________________________
                                                           ROBIN L. ROSENBERG
                                                           UNITED STATES DISTRICT JUDGE
